Title: John Adams to Jonathan Jackson, 18 March 1785
From: Adams, John
To: Jackson, Jonathan


        
          Dear Sir
          Auteuil near Paris March 18 1785
        
        I thank you for your favour by Mr West. I am of your opinion that the present Commission will never go to London, & am Still more convinced than you seem to be, that we should do nothing if we were to go, it would be too noisy and Showy an event and would excite an obstinate and marked opposition that would terrify administration.
        let us not however be deceived by appearances nor discouraged by little difficulties, there is nothing more deceitfull than what you

call the Blindness and Perversion of all Ranks of People, nay than the sentiments given out, for those of Persons high up in the Cabinet whether imputed to them by others or given out by themselvs, every Thing in all the Countries of Europe is Regis ad Exemplum. The Court gives the Tone to Conversation, propagates Principles and directs the Publick opinion as it will.
        It is a Maxim with many Politicians, that Men are like black Ducks, and to take them you must look one way and row another after having well trimmed your Canoe.— I was told an hundred times, that I must wait to be invited by the Dutch, that if I made the first advances, I might be certain I should fail. I ventured however to judge for myself, and the event justified me whereas if I had followed the advice that was given me, I might have waited till the Day of Doom. the People of America have imbibed an opinion, at what fountain you may guess, that the Way to succed with the English is to seen indifferent. the English on the contrary think that if they seem indifferent, nay even if they Slight us, we Shall Court them.— While this Principle Prevails on both sides, it is Plain that instead of ever coming together We Shall be constantly running further off the Very Event, that invisible Agents both in England and America are probably, Labouring to Promote. I think on the Contrary We Should act an open and a Manly Part: send a Minister regularly to the Court of St James’s and try the experiment. if he succeeds, very Well, if not we cannot be Worse we shall be much better. we Shall be sure that the fault is not on our side, we Shall have done our Duty to ourselvs and to them. and then the People of America will be better prepared to enter unanimously into Measures of Retaliation Renunciation, Prohibition, or Discouragement. But if I have any Knowledge or Judgment in Publick affairs we are wrong to neglect or delay the Exchange of Ambassadors, of some denomination or other with that Court. and if the loss of very considerable advantages in Commerce were to be the only Consequences of this Mistake, I should be less anxious about it, but the tendency of it, is to something Worse. the Mutual Exchange of Ambassadors with England, is an event of great importance to us, with regard to the rest of Europe, one half of which will be forever buttoned up from us, while we preserve this appearance of Coldness to England, and Devotion to France
        The formal Invitation to Congress to send a Minister to London, and the Appointment of Mr Temple as Consull General, are

unequivocal Proofs, that the Cabinet are not so indifferent in reallity as the People are in appearance
        Whoever goes to England will neither have a lucrative Employment nor a pleasant occupation as you know very well, but Worse things have been undertaken and done, and therefore I suppose Gentlemen may be found to venture upon this, Whoever he is I promise him I will not envy him.
        My affectionate respects to Mr Tracy, and believe me Dear Sir your friend and Humble sert
      